Honorable &u-y     Ssbesta
County Attorney.    Bastrop County
Aastrop, Texas

Dear Sir:                               Opinion No. O-6229
                                        Re: Cattle brands; would a brand
                                             suah as "C on the right hip
                                             and X on the right shoulder"
                                             be construed 88 two separate
                                             brands, or as one and the
                                             same brand?

          Your letter of recent date requesting our opinion on the above
question has been aonsidered.

            Article 6890, Vernon's Annotated Civil Statutes, reads as fol-
lows*

          "Every person who has cattle, hogs, sheep or goats
    shall have an ear mark and brand differing from the ear
    mark and brand of his neighbors, which ear mark and brand
    shall be recorded by the county clerk of the county where
    such animals shall be. No person shall use more than one
    brand, but may record his brand in a8 many counties as he
    deems, necessary.'

            Article 1484 of the Penal Code of this State is as follower

          "Whoever in originally branding or marking cattle
    uses more than one mark or brand shall be fined not less
    than twenty-five nor more than one hundred dollars for
    each animal so branded or marked."

            Artials 1466 of the Penal   Code provides8

          "Any county clerk who shall record any brand when
    the person having the same recorded fails to designate
    the part of the animal upon whioh the same is to be placed
    shall be fined not less than ten nor more than fifty dollars."

            In our Opinion No. O-5678, we said in parts

          "The last quoted article (Article 1466, P.C., supra)
    is an extraction from the 4ot of March 23, 1874, (Gen. Laws,
    14th Leg., p. 45, sec. 42). Sea. 20 of this Aat required
Honorable Henry Sebesta, page 2              O-6229



   the party having a brand recorded to designate the part of
   the animal upon which the brand would be placed. Although-
   this section was omitted when the statutes were revised,
   the courts have held that it is plain, from reading Art.
   1486, supra, that the record of a brand to be legal, the
   recorder must designate the part of the animal upon which
   the brand is to be placed. hamel    ~8. State, z S.W. 606.
   The court in the case of Reese vs. State, 43 Tex. Cr. R.
   539, 67 S.M. 325, sustained the contention that a recorded
   brand designated as a figure either on the hip or side of
   animal violated our penal statutes providinGhat Gperson
   shall have more than one brand and providing an offense for
   any county clerk to record any brand unless the part of the
   animal upon which the same is to be placed is designated.
   Accord: Steed vs. Stats, 43 Tex. Cr. R. 567, 67 S.W. 330.
   In the light of these cases, we agree with the court in
   Preismuth vs. State, 1 Tex. Ct. of Civ. App. R. 580, where
   it stated that the law seems to make the partiaular portion
   of the animal upon which the brand is to be placed equally
   as improtant as the letters or characters used in the brand
   itself.

          "These authorities in effect hold that a figure
    located on different ports of an animal's body is not a
    brand that can be properly recorded in accordance with the
    provisions of our marks and brands statutes. Further, that
    such a recordation is in violation of our penal statutes,
    one of which is that no person shall have in use more than
    one brand. In other words, the same figure at different
    locations on the animal's body is -not one brand but several
    brands. ...!'

          If the same figure or symbol located on different parts of an
animal's body is nota brand that can be properly recorded, it is our
opinion that different figures or symbols placed on different parts of
the body would likewise. and for a stronger reason, be considered two
different brands.

          Ke therefore hold in answer to your specific question that
if more than one figure or character is used in a brand, the figures or
characters used should be on the same portion of the animal's body.
Therefore such a brand as "C on the right hip and X on the right shoulder"
would be considered two separate brands.

                                           Yours very truly
BK:db:wc                                ATTORWY GENERAL OF TUAS

APPROWD OCT. 4, 1944
 s/Grover Sellers                          By s/Benjamin Woodall
j~TTOl7Nk.Y
         GEl'rUL OF TEXAS                       Benjamin   Moodall
Approved Opinion Committee Ey s/SW8 Chairman             Assistant